DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on January 8, 2021 were received and fully considered. Claims 1, 4, and 15-20 were cancelled. Claims 21-32 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 21 follows.
Regarding claim 21, the claim recites a heart rate detection method implemented in a smart terminal. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...extracting a heart rate characteristic from the waveform, the heart rate characteristic comprising a wave trough number, a wave crest number, an ascending edge slope, a descending edge slope, and a difference between at least two AC components of wave 

These limitations describe a mathematical calculation. Furthermore, the limitations recite a mental process as the skilled artisan is capable of looking at heart rate signals and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...smart terminal comprising a sensor and a light source, the method comprising: acquiring a heart rate signal by the sensor, the heart rate signal having a waveform, the waveform showing a plurality of wave cycles, each of the wave cycle having a wave trough and a wave crest, an ascending edge connecting the wave trough to the wave crest and a descending edge connecting the wave crest to the wave trough... and outputting a heart rate on the smart terminal based on the heart rate signal when the light source is completely pressed.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps do not automatically Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 27 recites mirrored limitations in apparatus form and is also not patent eligible for substantially similar reasons.
Dependent claims 22 and 28 recite generating a first prompt which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claims 23 and 29 recite determining step that merely further limits the judicial exception and thus does not integrate the judicial exception into a practical application. 
Dependent claims 24 and 30 recite generating a second prompt which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claims 25, 26, 31, and 32 recite a generically recited smart phone and camera with flash being the light source which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Therefore, claims 21-32 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue the claimed invention, when considered as an ordered Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Also while the claims recite additional structural limitations (smart terminal, a sensor and a light source, etc.) and an outputting step, these limitations do not integrate the judicial exception into a practical application as they merely pertain to insignificant pre-solution and post-solution activity. See MPEP 2106.05(g). In other words, the argument that the judicial exception allows the smart terminal to be controlled in a particular way is not persuasive because the manner in which the smart terminal is being used is merely for obtaining data. For these reasons, Examiner maintains that claims 21-32 are not patent eligible pursuant to 35 USC 101. Please see corresponding rejection heading above for more detailed analysis.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PUYA AGAHI/Primary Examiner, Art Unit 3791